                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

RN ENTERTAINMENT, LLC,                         )
                                               )
       Plaintiff,                              )    Case No. 3:19-cv-000152
                                               )
               v.                              )
                                               )    Chief Judge Waverly D. Crenshaw, Jr.
DAVID CLEMENT, ON THE ROAD                     )
COACH, LLC, and CATHY PREISS,                  )    Magistrate Judge Alistair E. Newbern
                                               )
       Defendants.                             )


                         RESPONSE IN OPPOSITION TO
                      JOINT PARTIAL MOTION TO DISMISS


   Plaintiff RN Entertainment filed this lawsuit after discovering that two of its most

trusted employees, defendants David Clement and Cathy Preiss, used RN Entertainment’s

office, computers, cell phones, business infrastructure, employees, and confidential and

proprietary business information to run defendant On The Road Coach, another business

that competes with RN Entertainment. Now that Clement and Preiss have been found out,

they are trapped in a web of their own deception and desperate for relief from RN

Entertainment’s meritorious claims, as well as its impending motion for a preliminary

injunction. In an apparent attempt to delay the inevitable—or at least delay answering

allegations they cannot deny—defendants filed two meritless motions to dismiss. It

appears that defendants have not read RN Entertainment’s amended complaint, or that they

do not understand the factual and legal basis for RN Entertainment’s claims. The motion

does not make sense, and defendants’ misapprehension and misunderstanding are not

reasons to dismiss the amended complaint. Thus, the motion should be denied.




Case 3:19-cv-00152 Document 52 Filed 04/19/19 Page 1 of 11 PageID #: 371
                                     BACKGROUND

    Defendants filed a partial motion to dismiss RN Entertainment’s original, verified

complaint on March 11, 2019. R. 29. On March 25, RN Entertainment amended its

complaint, adding 39 paragraphs and 3 exhibits. R. 36. RN Entertainment’s amended

complaint includes seven claims: (1) violation of the Computer Fraud and Abuse Act, 18

U.S.C. § 1030 (CFAA); (2) civil conspiracy to violate CFAA; (3) intentional interference

with business relationships; (4) unfair competition; (5) breach of fiduciary duty; (6) civil

conspiracy; and (7) disparagement. Defendants refiled another partial motion to dismiss on

April 5 that is substantively identical to their first motion. R. 41. Defendants move to

dismiss claims (1), (2), (4), (5), and (6) of RN Entertainment’s amended complaint. Id.1

    Ignoring RN Entertainment’s amendments, defendants did not update the citations in

their memorandum in support of the second motion.2 More importantly, it appears that

defendants have not read the amended complaint. For example, defendants argue that

various common-law claims are preempted by Tennessee’s Uniform Trade Secrets Act.

But RN Entertainment’s amended complaint does not allege a trade-secrets claim, much

less a claim under the Uniform Trade Secrets Act that might preempt its common-law

claims. Defendants also argue that RN Entertainment’s civil-conspiracy claim fails because

Clement, Preiss, and On The Road Coach cannot be co-conspirators. But RN

Entertainment does not allege that they are; rather, the amended complaint alleges that



1
 Defendants also move to dismiss RN Entertainment’s prayer for attorney fees. After the
Court’s order on defendants’ motion, RN Entertainment will seek leave to file a second
amended verified complaint that omits a prayer for attorney fees.
2
 Compare R. 30 (first memorandum) at 4 (citing ¶¶ 72-80 of RN Entertainment’s original
complaint) and R. 42 at 4 (citing ¶¶ 72-80 of RN Entertainment’s amended complaint,
which are different than ¶¶ 72-80 in RN Entertainment’s original complaint).
                                              2

Case 3:19-cv-00152 Document 52 Filed 04/19/19 Page 2 of 11 PageID #: 372
Clement and Preiss conspired against RN Entertainment to operate On The Road Coach,

which is not a target of the civil-conspiracy claims.

   For these reasons and many others, defendants’ arguments do not make sense and are

meritless, and their motion should be denied.

                                        STANDARD

   A complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556). “[A] district court must (1) view the Complaint in the light most favorable to

the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G

Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)).

                                        ARGUMENT

I. RN Entertainment’s CFAA claim is well-pleaded because the amended complaint
   alleges both damage and conduct that violates the statute.

   RN Entertainment’s CFAA claim arises under several provisions of the act:

      18 U.S.C. § 1030(a)(2)(C) (“Whoever . . . intentionally accesses a computer
       without authorization or exceeds authorized access, and thereby obtains . . .
       information from any protected computer”);

      18 U.S.C. § 1030(a)(4) (“Whoever . . . knowingly and with intent to defraud,
       accesses a protected computer without authorization, or exceeds authorized access,
       and by means of such conduct furthers the intended fraud and obtains anything
       of value”); and

      18 U.S.C. § 1030(a)(5)(A-C) (“Whoever . . . knowingly causes the transmission of
       a program, information, code, or command, and as a result of such conduct,

                                                3

Case 3:19-cv-00152 Document 52 Filed 04/19/19 Page 3 of 11 PageID #: 373
       intentionally causes damage without authorization, to a protected computer;
       intentionally accesses a protected computer without authorization, and as a result of
       such conduct, recklessly causes damage; or intentionally accesses a protected
       computer without authorization, and as a result of such conduct, causes damage
       and loss.”).

See Compl. ¶¶ 93-109.

   RN Entertainment alleges that Clement and Preiss “began interfering with and

obstructing access to RN Entertainment’s e-mail and website-hosting services” on the day

they were terminated. Compl. ¶ 79. The same day, Clement and Preiss “were instructed to

provide RN Entertainment with all of the information necessary to access and manage its

e-mail and website accounts.” Id. at ¶ 82. “They did not do so, effectively depriving RN

Entertainment of the ability to access and manage its e-mail accounts and website and

making those accounts and that website unavailable.” Id. RN Entertainment also alleges

that “[b]ecause Defendants impaired the integrity of RN Entertainment’s computer systems

and its confidential and proprietary business information by depriving RN Entertainment

access to those systems and information and deleting information (that is, e-mails) from

RN, they have damages RN Entertainment within the meaning of CFAA.” Id.¶ 107.

   Ignoring these allegations, defendants argue that the amended complaint “is devoid of

any non-conclusory factual allegation that Ms. Preiss caused ‘damage’ as defined under the

statute.” Mem. of Law in Supp. of Joint Partial Mot. to Dismiss (R. 42) (Mem.) at 4; see

also id. at n.1 (incorrectly observing that “[t]he sole conclusory allegation to this effect

appears in paragraph 107 of the Amended Complaint.”). This argument is wrong on its

face. Further, defendants do not argue that the conduct alleged—interference, obstruction,

or denial and deprivation of access—is not included in CFAA’s definition of “damage.”




                                               4

Case 3:19-cv-00152 Document 52 Filed 04/19/19 Page 4 of 11 PageID #: 374
Cf. 18 U.S.C. § 1030(e)(8) (defining “damage” as “any impairment to the integrity or

availability of data, a program, a system, or information”).3

    RN Entertainment also alleges that Clement “managed RN Entertainment and On The

Road Coach’s competing businesses out of RN Entertainment’s Lebanon office, using RN

Entertainment’s computers, cell phones, office equipment, and other business

infrastructure, and supported by no fewer than four RN Entertainment employees,

including Cathy Preiss.” Compl. ¶ 48. “RN Entertainment never authorized Clement,

Preiss, or On The Road Coach to use RN Entertainment’s office, computers, cell phones,

business infrastructure, employees, or confidential and proprietary business information”

to operate or manage On The Road Coach. Id. at ¶¶ 56, 96-97. Nevertheless, defendants

“accessed RN Entertainment computers to obtain information and for the purpose of

operating On The Road Coach’s business.” Compl. ¶¶ 96, 97.

    Again ignoring these allegations, defendants argue that the amended complaint “lacks

any allegation that Preiss or Clement used their access to [RN Entertainment’s] computers

‘to obtain or alter information in the computer that the [Defendants were] not entitled so to

obtain or alter.’” Mem. at 4 (alteration and emphasis in original) (selectively quoting 18

U.S.C. § 1030(e)(6)). But that is exactly what the amended complaint alleges: Clement,

Preiss, and On The Road Coach were not entitled to obtain RN Entertainment’s




3
  Similarly, defendants do not argue that RN Entertainment’s allegations that defendants’
“actions caused both ‘damage’ and ‘loss’” are insufficient under 18 U.S.C. §
1030(a)(5)(C). See Yoder & Frey Auctioneers, Inc. v. EquipmentFacts, LLC, 774 F.3d
1065, 1072 (6th Cir. 2014). And RN Entertainment need only plead that defendants caused
“damage” under sections 1030(a)(5)(A) and (B). See also 18 U.S.C. § 1030(g) (“Any
person who suffers damage or loss by reason of a violation of this section may maintain a
civil action against the violator . . .”) (emphasis added).
                                              5

Case 3:19-cv-00152 Document 52 Filed 04/19/19 Page 5 of 11 PageID #: 375
confidential and proprietary business information to run a competing business—On The

Road Coach. Compl. ¶¶ 56, 96-97. Yet they did just that.

   Defendants also argue that their authorized access to RN Entertainment’s computers

somehow excuses their unauthorized use of RN Entertainment’s confidential and

proprietary business information. Mem. at 4. But that argument is contrary to the statute,

which defines the term “exceeds authorized access” as accessing a computer “with

authorization and [using] such access to obtain or alter information in the computer that

the accesser is not entitled so to obtain or alter.” 18 U.S.C. § 1030(e)(6) (emphasis added).

   As alleged in the amended complaint (and explained above), Clement and Preiss had

authorization to access RN Entertainment’s computers, but they exceeded their

authorization when they used their access to obtain confidential and proprietary business

information to run a competing business—On The Road Coach. Further, although Clement

and Preiss were authorized to access RN Entertainment’s computers to run RN

Entertainment’s business, On The Road Coach was not. See Compl. ¶¶ 56, 97. Thus, RN

Entertainment’s CFAA claim is well-pleaded and defendants’ motion should be denied.

II. RN Entertainment’s CFAA conspiracy claim is well-pleaded because the amended
    complaint alleges a conspiracy under the act.

   CFAA provides that “[w]hoever conspires to commit or attempts to commit an offense

under subsection (a) of this section shall be punished as provided in subsection (c) of this

section.” 18 U.S.C. § 1030(b). As alleged in the amended complaint, Clement and Preiss

conspired to commit several offenses under CFAA subsection (a). See Compl. ¶¶ 93-116

(alleging violations under 18 U.S.C. § 1030(a)(2), (4), and (5)).

   Again ignoring the allegations in the amended complaint and the plain language of the

statute, defendants challenge RN Entertainment’s CFAA conspiracy claim because “[a]

                                              6

Case 3:19-cv-00152 Document 52 Filed 04/19/19 Page 6 of 11 PageID #: 376
civil action for a violation of [CFAA] may be brought only if the conduct involves 1 of the

factors set forth in subclauses (I), (II), (III), (IV), or (V) of subsection (c)(4)(A)(i),” 18

U.S.C. § 1030(g), and—according to defendants—“[n]one of those subclauses involve

conspiracy,” Mem. at 4. Defendants’ argument does not make sense. These subclauses

need not involve conspiracy for RN Entertainment to assert a conspiracy claim. On the

contrary, “[w]hoever conspires to commit or attempts to commit an offense under

subsection (a) of this section shall be punished,” and RN Entertainment has asserted claims

that defendants both committed offenses under subsection (a) and that Clement and Preiss

conspired to do so. Thus, RN Entertainment’s CFAA conspiracy claim is well-pleaded and

defendants’ motion should be denied.

III. RN Entertainment’s common-law claims are not preempted by Tennessee’s
     Uniform Trade Secrets Act because RN Entertainment does not assert trade-
     secret claims.

    The amended complaint alleges that Clement and Preiss conspired to compete against

their employer, RN Entertainment, in violation of their fiduciary duties. Compl. ¶¶ 45-76,

126-46. The amended complaint also alleges that Clement and Preiss’s competing business

is unfair because it used RN Entertainment’s office, computers, cell phones, business

infrastructure, and employees, and because it continues to use RN Entertainment’s

confidential and proprietary business and financial information. Id. ¶¶ 45-76, 121-25.

    Defendants concede that employees like Clement and Preiss have a duty not to

compete with their employer. Mem. at 4 (citing B&L Corp. v. Thomas & Thorngren, Inc.,

162 S.W.3d 189, 205, 209-10 (Tenn. Ct. App. 2004)). Defendants also concede that “the

breach of a fiduciary relationship by an employee, using confidential information obtained

while employed to the detriment of his employer, may constitute unfair competition.” B &



                                                 7

Case 3:19-cv-00152 Document 52 Filed 04/19/19 Page 7 of 11 PageID #: 377
L Corp. v. Thomas & Thorngren, Inc., 917 S.W.2d 674, 681 (Tenn. Ct. App. 1995); see

also Mem. at 5. Yet defendants argue that RN Entertainment’s breach-of-fiduciary duty,

unfair-competition, and civil-conspiracy claims are preempted by Tennessee’s Uniform

Trade Secrets Act, which “displaces conflicting tort, restitutionary, and other law of this

state providing civil remedies for misappropriation of a trade secret.” Tenn. Code Ann. §

47-25-1708(a); see also Mem. at 4-5, 7.

    Again, defendants’ argument does not make sense. RN Entertainment does not allege a

claim that relies on the disclosure or use of trade secrets. RN Entertainment’s amended

complaint does not even contain the phrase “trade secret.”4 And as alleged in the amended

complaint, defendants’ conduct “could be deemed unethical or unfair irrespective of

whether trade secrets are involved.” See Dana Ltd. v. Am. Axle & Mfg. Holdings, No. 1:10-

CV-450, 2012 U.S. Dist. LEXIS 90064, at *39 (W.D. Mich. June 29, 2012) (finding unfair

competition claims no preempted).

    RN Entertainment also does not allege a claim under Tennessee’s Uniform Trade

Secrets Act, so it is difficult to understand how the act preempts the common-law claims it

does assert. See ProductiveMD, LLC v. 4UMD, LLC, 821 F. Supp. 2d 955 (M.D. Tenn.

2011) (finding that plaintiff’s Uniform Trade Secrets Act claim preempted its breach-of-

fiduciary duty, unfair-competition, and civil-conspiracy claims). A party may not assert

4
  Defendants’ argument suggests that confidential business information and trade secrets
are synonymous. That is incorrect. See, e.g., Int’l Sec. Mgmt. Grp., Inc. v. Sawyer, No.
3:06cv0456, 2006 U.S. Dist. LEXIS 37059, at *27 (M.D. Tenn. June 6, 2006) (“Tennessee
has recognized that businesses have the right to protect their confidential and trade secret
information as well as their business good will.”); Amarr Co. v. Depew, C.A. No. 03A01-
9511-CH-00412, 1996 Tenn. App. LEXIS 660, at *13-14 (Ct. App. Oct. 16, 1996)
(holding that customer lists, credit information, pricing information, and profit and loss
statements do not constitute confidential information entitled to “trade secret” protection).
All trade secrets are confidential information, but not all confidential information is a trade
secret.
                                               8

Case 3:19-cv-00152 Document 52 Filed 04/19/19 Page 8 of 11 PageID #: 378
claims under the Uniform Trade Secrets Act and common-law claims subject to the “same

proof” test recognized in this district and the Sixth Circuit. See ProductiveMD, 821 F.

Supp. 2d at 963. But the Uniform Trade Secrets Act did not abolish the common-law

claims asserted in RN Entertainment’s amended complaint.

   Thus, RN Entertainment’s common-law claims are not preempted, and defendants’

motion should be denied.

IV. RN Entertainment’s civil-conspiracy claim is well pleaded because the amended
    complaint alleges that Clement and Preiss conspired against it, and at least one
    predicate tort will survive defendants’ motion.

   The amended complaint alleges that Clement and Preiss conspired to defraud RN

Entertainment; misappropriate RN Entertainment’s confidential and proprietary business

information; interfere with RN Entertainment’s business; compete unfairly against RN

Entertainment; and breach their fiduciary duties to RN Entertainment. Compl. ¶¶ 137-46.

   Defendants argue that RN Entertainment’s civil-conspiracy claim fails “to the extent

the underlying predicate torts fail.” Mem. at 6. As explained above, this argument fails

because RN Entertainment’s unfair-competition and breach-of-fiduciary-duty claims are

well pleaded. And even if those claims were not well pleaded, this argument fails because

defendants have not moved to dismiss RN Entertainment’s claim for intentional

interference with business relationships.

   Defendants also argue that RN Entertainment’s civil-conspiracy claim fails because On

The Road Coach, Clement, and Preiss cannot form an actionable conspiracy under the

intra-corporate immunity doctrine. Mem. at 6. Once again, it appears that defendants have

not read the amended complaint; thus, their argument once again makes no sense. RN

Entertainment does not allege that Clement and Preiss conspired with On The Road Coach.



                                             9

Case 3:19-cv-00152 Document 52 Filed 04/19/19 Page 9 of 11 PageID #: 379
RN Entertainment alleges that Clement and Preiss conspired against RN Entertainment.

Compl. ¶¶ 137-46.

   Defendants are correct that the amended complaint does not allege that Clement and

Preiss acted outside the scope of their employment with On The Road Coach. But that is

beside the point because the amended complaint is replete with allegations that Clement

and Preiss acted outside the scope of their employment with RN Entertainment when the

two conspired against it. Thus, RN Entertainment’s civil-conspiracy claim is well pleaded,

and defendants’ motion should be denied.

                                     CONCLUSION

   Defendants’ arguments are at best misplaced and at worst meritless. Either way, the

motion should be denied.

   April 19, 2019                           Respectfully submitted,

                                            /s/ Joshua Counts Cumby
                                            Thomas Anthony Swafford (BPR # 17578)
                                            Margaret R. T. Myers (BPR # 20506)
                                            Joshua Counts Cumby
                                            (VA Bar Number 82021)
                                            Adams and Reese LLP
                                            424 Church Street, Suite 2700
                                            Nashville, Tennessee 37219
                                            Tel: (615) 259-1450
                                            Fax: (615) 259-1470
                                            Tony.Swafford@arlaw.com
                                            Margaret.Myers@arlaw.com
                                            Joshua.Cumby@arlaw.com

                                            Attorneys for Plaintiff RN Entertainment, LLC




                                            10

Case 3:19-cv-00152 Document 52 Filed 04/19/19 Page 10 of 11 PageID #: 380
                              CERTIFICATE OF SERVICE

   The undersigned hereby certifies that a copy of this document has been served via the

Court’s electronic case filing system to:

   Byron M. Gill
   Rochelle, McCulloch & Aulds, PLLC
   109 Castle Heights Avenue, N
   Lebanon, TN 37087

   Benjamin E. Goldammer
   Michael A. Johnson
   Kay Griffin, PLLC
   222 Second Avenue North
   Suite 340-M
   Nashville, TN 37201

   April 19, 2019                           /s/ Joshua Counts Cumby




                                            11

Case 3:19-cv-00152 Document 52 Filed 04/19/19 Page 11 of 11 PageID #: 381
